DETAILED ACTION
EXAMINER’S AMENDMENT
The application has been amended as follows:
Attorney agreed to cancel claim 3 adding with claim 1 and 
 dash line mark  takes out from independent claim 1 and dependent claim 16.
Regarding claim 1, (currently amended)  Method for determining the likelihood of a user being at or beyond a certain rate and/or risk of visual field progression (VFP), comprising the following steps:  a measuring step (S101) comprising measuring ocular biomechanical properties (OBP) through a continuous-wear sensor placed on or implanted in the eye, with said measurement comprising repeated data capture at regular time intervals;  a recording step (S102) comprising recording the user's ocular biomechanical properties in the form of at least one OBP time series plot in a recorder; - a processing step (S 103) wherein at least one of a plurality of OBP parameters are extracted from the recorded OBP time series plot;  a calculation step (S 104) wherein the at least one of a plurality of OBP parameters are associated to VFP, and a determining step (S105) wherein one determines whether the visual field progression is at or beyond a certain VFP threshold and/or the probability that the said visual field progression is comprised within a specific range . ; wherein the processing step (S103) extracts a first number of first order parameters which are then combined to provide a second number, lower than the first number, of second order parameters.
 Regarding claim 16, (currently amended)  A system for predicting visual field progression in a user by carrying out the method of claim 1 the system comprising:  a continuous-wear sensor placed on or implanted in the eye adapted to measure ocular 


Allowable Subject Matter
1.    Claims 1, 2 and 4-16 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 ,which include, method for determining the likelihood of a user being at or beyond a certain rate and/or risk of visual field progression (VFP) having  the following steps:  a calculation step (S 104) wherein the at least one of a plurality of OBP parameters are associated to VFP, and  a determining step (S105) wherein one determines whether the visual field progression is at or beyond a certain VFP threshold and/or the probability that the said visual field progression is comprised within a specific range and the processing step (S103) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/14/2022